Citation Nr: 0325581	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  00-22 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for impairment of the 
scapula (claimed as shoulder pain).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 

INTRODUCTION

The veteran served on a period of active duty from January 
1983 to January 1986.  The record also shows that the veteran 
had periods of reserve service in the United States Army 
Reserves (USAR) in October 1986 as well from October 1989 to 
January 1992.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In January 2000, the veteran had a 
personal hearing with a hearing officer at the RO.  

In January 2002, the Board remanded the veteran's claim for 
additional development as well as action consistent with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)).  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  Impairment of the scapula of an unspecified etiology is 
first shown more than one year after the veteran's separation 
from service, and is not shown to be related to that service.


CONCLUSION OF LAW

Impairment of the scapula was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  In 
addition, certain disorders may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one-year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2002).  However, the veteran's shoulder disability is not 
included in the list of disorders under 38 C.F.R. §§ 3.307 
and 3.309.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

I. Entitlement to Service Connection for Impairment of the 
Scapula

The veteran contends that he currently suffers from 
impairment of the scapula due to events in service, and that 
service connection for his disability is appropriate.  After 
a review of the evidence, the Board finds that his 
contentions are not supported by the record, and that his 
claim for service connection for impairment of the scapula 
must fail.

Most of the veteran's service medical records are 
unavailable.  Multiple requests to attempt to obtain the 
veteran's service medical records in November 1998 and 
January 1999 were unsuccessful.  In an additional attempt in 
2002, the RO requested copies of any additional service 
medical records, specifically any treatment records for 
hospital treatment at Schoffield Army Barracks in Hawaii and 
Fort Ord in California during the veteran's active service 
from January 1983 to January 1986.  The National Personnel 
Records Center reported in April 1999 and July 2002 that they 
had already mailed all available medical records to the RO in 
November 1998.  The record shows that VA performed an 
extensive and thorough search for the veteran's service 
medical records.  However, the search also did not yield any 
further service medical records, as NPRC did not have any 
other records for the veteran.     

Available reserve service medical records show no complaints, 
treatment, or diagnosis of impairment of the scapula.  An 
October 1989 enlistment examination report is void of any 
occurrence of impairment of the scapula.  A December 1989 
treatment note showed the veteran was treated for 
"mechanic" upper back pain.          

Private treatment records from Dr. Okeke dated in March 1997 
show that the veteran complained of pain under his left 
shoulder blade.  The physician noted that it felt like the 
veteran had a knot in his back and that his pain was worse 
with movement.  Additional private treatment records dated in 
June and July 1998 from Dr. Lightfoot show that the veteran 
complained of right shoulder pain and tenderness.  In a 
January 1999 statement, the physician noted that he had 
treated the veteran with a limited series of chiropractic 
adjustments.  

VA treatment records dated in May 2000 stated that the 
veteran complained of right shoulder pain and "popping" in 
his left shoulder.  The examining physician noted that the 
veteran had fine active motion and mild crepitation in his 
right shoulder.  In an October 2000 treatment note, the 
veteran stated that an X-ray of his shoulder performed 
earlier in the year was unremarkable.  In addition, the 
veteran complained of a long history of pain and stiffness in 
his right shoulder.  An assessment of musculoskeletal pain 
was listed in the report.  A November 2000 treatment record 
showed that the veteran continued to complain of right 
shoulder blade pain.  

In an October 2002 VA examination report, the veteran stated 
that he had suffered from spontaneous right shoulder pain in 
active service after doing some heavy lifting.  The examiner 
noted that the veteran had not suffered from any episodes of 
dislocation or recurrent subluxation.  It was noted in the 
report that the veteran had good active and passive range of 
motion.  Right shoulder range of motion test results were 
listed as flexion - 175 degrees, extension - 25 degrees, 
abduction - 165 degrees, adduction - 40 degrees, internal 
rotation - 80 degrees, and external rotation - 75 degrees.  
X-ray reports revealed that there was no bone or joint 
abnormality in the veteran's right shoulder or scapula.  A 
diagnosis of chronic right shoulder condition with minimal 
function limitation loss due to pain was listed in the 
October 2002 examination report.  The examiner stated that he 
was unable to render an opinion as to whether the veteran's 
current shoulder condition was etiologically related to 
service because he could not find any evidence that the 
veteran had any type of shoulder disability during active 
service.

In the January 2000 hearing transcript, the veteran stated 
that he was treated for shoulder pain in active service, 
which required prescribed medication for pain.  In addition, 
the veteran noted that his shoulder disability was aggravated 
by an injury during his reserve service.  The Board 
acknowledges that the veteran maintains that his current 
shoulder disability was caused by events during service.  
However, none of these statements have shown that the veteran 
has the medical expertise that would render competent his 
statements as to the relationship between his military 
service and his current shoulder disability.  These opinions 
alone cannot meet the burden imposed by 38 C.F.R. § 3.303 
with respect to the relationship between events incurred 
during service and a current shoulder disability.  See Moray 
v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2002).  Statements from the veteran can be 
used only to provide a factual basis upon which a 
determination could be made that a particular injury occurred 
in service, not to provide a diagnosis or a medical opinion 
linking that in-service disease or injury to a current 
disability.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996).

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  See 38 
C.F.R. § 3.159(a)(1) (2002).  Competent medical evidence is 
considered more probative than competent lay evidence.  
Therefore, the Board finds that the medical evidence of 
record, which indicates that the veteran's current shoulder 
disability was not incurred or aggravated by active service, 
is more probative than the veteran's own lay statements.  In 
addition, the record does not show that the veteran's current 
shoulder disability was aggravated by an injury in reserve 
service.  

After review of the entire record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for impairment of the scapula.  In this case, 
there is no competent medical evidence of record showing that 
the veteran's shoulder disability has been etiologically 
related to his active or reserve service.  Available service 
medical records, specifically an October 1989 reserve 
enlistment examination report, reflect that the veteran was 
not suffering from any impairment of the scapula upon 
enlistment into reserve service, which occurred after his 
discharge from active service in 1986.  In the October 2002 
VA examination report, the examiner stated that he was unable 
to render an opinion as to whether the veteran's current 
shoulder condition was etiologically related to service 
because he could not find any evidence that the veteran had 
any type of shoulder disability during service.

As the preponderance of the evidence establishes that the 
veteran's current shoulder disability is not related to his 
military service, the veteran's claim of service connection 
for impairment of the scapula must be denied.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Consequently, 
the veteran's claim for service connection of impairment of 
the scapula is not warranted.

II. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Except for 
amendments not applicable, the provisions of the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to service connection for impairment of the 
scapula.  The appellant has not indicated the existence of 
any pertinent evidence that has not already been requested, 
obtained, or attempted to be obtained.  The RO made all 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  All evidence identified by the 
veteran relative to this claim has been obtained and 
associated with the claims folder.  As discussed above, the 
RO contacted the National Personnel Records Center (NPRC) in 
order to obtain the veteran's service medical records in 
November 1998, January 1999, and January 2002.  NPRC 
responded in April 1999 and January 2002 that they had 
already mailed all available medical records to the RO in 
November 1998.  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4).  In this case, the Board obtained a 
VA examination conducted in October 2002 to evaluate the 
veteran's claimed shoulder disability.    

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
regard, the RO sent the veteran a letter dated in March 2003, 
which notified the veteran of the type of evidence necessary 
to substantiate his claim.  It also informed him that it 
would assist in obtaining identified records, but that it was 
the veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by the VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  


ORDER

Service connection for impairment of the scapula (claimed as 
shoulder pain) is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



